Citation Nr: 0734300	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-40 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from March 1960 to 
May 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.                  

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
originally developed for appellate review; however, service 
connection for PTSD was ultimately granted by the RO in a 
March 2005 rating action.  As the veteran has not disagreed 
with the rating or effective date assigned for his PTSD, an 
issue relating to this latter disorder is no longer before 
the Board.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).


FINDING OF FACT

The average puretone decibel losses and speech discrimination 
percentages from December 2001 and December 2005 VA 
audiological examinations convert to respective Roman numeral 
designations of II for the right ear and III for the left 
ear; and II for the right ear and II for the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic 
Code 6100 (2007).   




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2001 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2001 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the April 
2002 RO decision that is the subject of this appeal in its 
October 2001 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time. 

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the increased rating claim, but he 
was not provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in the October 2001 letter. 
The Board is cognizant of recent decisions of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that, once an error 
is identified by the Veterans Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant has the initial burden of 
demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)

As to the untimely notice of the Dingess requirements, such 
error is rebutted in this case because the preponderance of 
the evidence is against the veteran's claim for a compensable 
rating for hearing loss and, as a result, any question as to 
the appropriate disability rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An error "whether procedural or substantive, is 
prejudicial when [it] affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006); accord Sanders, 
supra . That is, "the key to determining whether an error is 
prejudicial is the effect of the error on the essential 
fairness of the adjudication."  Id.  "[A]n error is not 
prejudicial when [it] did not affect 'the essential fairness 
of the [adjudication],'" see id., at 121, and non-prejudicial 
error may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra; accord Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in December 2001 and December 2005 which were 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II.  Factual Background

In July 1992, the veteran underwent a VA audiological 
examination.  At that time, he stated that he had bilateral 
hearing loss and that he had difficulty hearing with 
background noise.  The veteran gave a history of excessive 
noise exposure, to include in-service acoustic trauma from 
weaponry fire.  The audiological examination revealed that 
the veteran had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 10, 10, 20, 60, and 80 decibels, respectively, with 
a pure tone average of 42 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 10, 20, 45, 75, and 80 decibels, with a pure tone 
average of 55 decibels.  Speech discrimination percentages 
were 92 percent in his right ear and 84 percent in his left 
ear.  The examiner interpreted the results as showing a 
bilateral high frequency sensorineural hearing loss.  

By a November 1992 rating action, the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
was granted and a noncompensable disability rating was 
assigned under the provisions of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective from October 25, 1991.   

In May 2001, the veteran requested that his service- 
connected bilateral hearing loss be reevaluated for a higher 
rating.

A VA audiological examination was conducted in December 2001.  
The veteran reported that he had trouble hearing in all 
situations, but especially telephone use, background noise, 
multiple speakers, and reverberant rooms.  The audiological 
examination revealed that the veteran had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 30, 35, 40, 80, and 
75 decibels, respectively, with a pure tone average of 58 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 30, 40, 60, 85, 
and 90 decibels, with a pure tone average of 69 decibels.  
Speech discrimination percentages were 92 percent in his 
right ear and 88 percent in his left ear.  The examiner 
interpreted the results as showing a mild sloping to severe 
high frequency sensorineural hearing loss, bilaterally, with 
good speech discrimination abilities, bilaterally.  

In December 2005, the veteran underwent a VA audiological 
examination.  The audiological examination revealed that the 
veteran had pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 30, 35, 45, 80, and 90 decibels, respectively, with 
a pure tone average of 62.5 decibels.  In the left ear for 
the same frequencies, he had pure tone air conduction 
threshold levels of 30, 40, 60, 85, and 85 decibels, with a 
pure tone average of 67.5 decibels.  Speech discrimination 
percentages were 92 percent in his right ear and 92 percent 
in his left ear.  The examiner interpreted the results as 
showing a mild sharply dropping to a profound high frequency 
sensorineural hearing loss, bilaterally.

III.  Analysis

VA assigns disability evaluations in accordance with the VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  When the issue 
involves a claim for an increased rating for hearing loss, 
the applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  38 C.F.R. § 4.85  It should 
be emphasized that "assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service- connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bilateral hearing loss is 
rated zero percent under Diagnostic Code 6100.  He contends, 
in essence, that his hearing loss constitutes a compensable 
disability.

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, VA will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (2007).

The audiological findings from the veteran's December 2001 
audiological evaluation translate into Level II hearing loss 
for the right ear, and Level III hearing loss for the left 
ear.  See 38 C.F.R. § 4.85.  Numeric designations II and III 
correspond to a noncompensable disability rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.  In addition, the audiological findings from the 
veteran's most recent audiological evaluation in December 
2005 translate into Level II hearing loss for the right ear, 
and Level II hearing loss for the left ear.  See 38 C.F.R. 
§ 4.85.  Numeric designations II and II correspond to a 
noncompensable disability rating under Diagnostic Code 6100.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, in light 
of the above findings, a noncompensable disability evaluation 
is appropriate.  Id.; see also Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Rating Schedule provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in any service- connected ear, or (2) a 
pure tone threshold of 70 decibels or more at 2,000 Hertz in 
any ear. 38 C.F.R. § 4.86.  Therefore, the veteran is not 
entitled to consideration for exceptional patterns of hearing 
impairment in any ear.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349.  Thus, based on the current audiometric 
findings, the noncompensable evaluation in effect for the 
veteran's service-connected bilateral hearing loss is 
appropriate, and entitlement to an increased (compensable) 
rating is not warranted.   

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 









ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


